 


110 HR 6305 IH: To clarify the authorities for the use of certain National Park Service properties within Golden Gate National Parks and San Francisco Maritime National Historic Park, and for other purposes.
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6305 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2008 
Ms. Pelosi introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To clarify the authorities for the use of certain National Park Service properties within Golden Gate National Parks and San Francisco Maritime National Historic Park, and for other purposes. 
 
 
1.Golden gate national recreation area and san Francisco maritime national historical park technical corrections 
(a)Golden gate national recreation areaSection 4(f) of the Act titled An Act to establish the Golden Gate National Recreation Area in the State of California, and for other purposes (Public Law 92–589; 16 U.S.C. 460bb–3(f)) is amended to read as follows: 
 
(f)The Secretary may enter into a concession contract pursuant to title IV of the National Parks Omnibus Management Act of 1998 (16 U.S.C. 5951 et seq.) or a lease pursuant to section 802 of that Act (16 U.S.C. 1a–2) for the parcels of property known as Cliff House Properties and Louis’ Restaurant. Notwithstanding any other provision of law, any proceeds from the use of such property shall be available until expended, without further appropriation, for the administration, maintenance, repair, and related expenses of those properties and for major renovation and park rehabilitation of those buildings included in the Fort Mason Foundation Agreement. . 
(b)San Francisco maritime national historical park 
(1)LeasingSection 3(c) of the San Francisco Maritime National Historical Park Act of 1988 (Public Law 100–348; 16 U.S.C. 410nn–1(c)) is amended— 
(A)in the first sentence, by striking any real or personal property, including and inserting any real or personal property, including the Haslett Warehouse and; and 
(B)by striking the second sentence and inserting Notwithstanding any other provision of law, any proceeds from the lease of such property shall be available until expended, without further appropriation, for the administration, maintenance, repair, and related expenses of the leased property and the vessels, equipment, piers, and other assets within the park.. 
(2)FeesSection 3(d) of the San Francisco Maritime National Historical Park Act of 1988 (Public Law 100–348; 16 U.S.C. 410nn–1(d)) is amended by striking the second sentence credited in accordance with and all that follows through the period and inserting available until expended, without further appropriation, for purposes at the park for which fee revenue is permitted to be used under section 808(a)(3) of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 16 U.S.C. 6807).. 
(c)Conforming amendments 
(1)Map; boundarySection 2(b) of the San Francisco Maritime Historical Park Act of 1988 (Public Law 100–348; 16 U.S.C. 410nn(b)) is amended— 
(A)by striking numbered 641/80,053 and dated April 7, 1987 and inserting numbered 350/80,012 and dated June 2004; and 
(B)by striking the third and fourth sentences and inserting the following: The Secretary of the Interior (hereafter in this Act referred to as the Secretary) may make minor revisions of the boundary of the park in accordance with section 7(c) of the Land and Water Conservation Act of 1965 (16 U.S.C. 460l–9(c)).. 
(2)Fees or admission chargesSection 4(e) of the Act titled An Act to establish the Golden Gate National Recreation Area in the State of California, and for other purposes (Public Law 92–589; 16 U.S.C. 460bb–3(e)) is amended by striking and for admission to the sailing vessel Balclutha and other historical vessels of the National Maritime Museum. 
2.Golden Gate National Parks 
(a)Name Change 
(1)In generalThe Golden Gate National Recreation Area is hereby renamed the Golden Gate National Parks. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Golden Gate National Recreation Area is deemed to be a reference to the Golden Gate National Parks. 
(3)Conforming amendmentsThe Act titled “An Act to establish the Golden Gate National Recreation Area in the State of California, and for other purposes” (Public Law 92–589, approved October 27, 1972) is amended— 
(A)in sections 1 and 2 by striking National Recreation Area each place it appears and inserting National Parks; and 
(B)by striking recreation area each place it appears and inserting national parks. 
(b)Change of unit from recreation area to national park 
(1)In generalThe Golden Gate National Parks, as so renamed by subsection (a), is hereby designated as a national park and shall be administered as such by the Secretary of the Interior. 
(2)ClarificationThis section designates the recreation area known as Golden Gate National Recreation Area as a national park and renames that unit Golden Gate National Parks. Nothing in this section shall be construed as creating a new national parks category of designation with the National Park System. 
3.Presidio Trust Technical Corrections 
(a)Public Information and InterpretationSection 102(b) of division I of the Omnibus Parks and Public Lands Management Act of 1996 is amended to read as follows: 
 
(b)Public Information and InterpretationThe Secretary and the Presidio Trust shall provide public interpretive services, visitor orientation and educational programs within the Presidio. . 
(b)Transfer; Board of directorsSection 103 of division I of the Omnibus Parks and Public Lands Management Act of 1996 is amended as follows: 
(1)In subsection (b)(1), by striking The Secretary shall retain jurisdiction over those portions of the building identified as number 102 as the Secretary deems essential for use as a visitor center. The building shall be named the William Penn Mott Visitor Center and inserting The Trust shall designate a prominently placed building to be the site of a visitor center to be operated jointly by the Trust and the National Park Service. In selecting the site for the visitor center, the Trust shall obtain the concurrence of the Superintendent of the Golden Gate National Recreation Area. The visitor center shall be named the William Penn Mott Visitor Center and may be relocated by mutual consent of the Trust and the Superintendent of the Golden Gate National Recreation Area.. 
(2)In subsection (c)(1)(B), by inserting education, program development, after real estate development,. 
(c)Duties and Authorities of the TrustSection 104 of division I of the Omnibus Parks and Public Lands Management Act of 1996 is amended as follows: 
(1)In subsection (i)— 
(A)by striking conduct and inserting provision; and 
(B)by adding at the end the following: Notwithstanding section 105(b), there are authorized to be appropriated such sums as may be necessary to carry out this paragraph.. 
(2)In subsection (n)— 
(A)by striking general objectives of the General Management Plan for the Presidio and inserting Presidio Trust Management Plan; and 
(B)by inserting , and tenants that provide high quality public programming before the final period. 
(3)By striking subsection (o). 
(d)Limitations on FundingSection 105(a)(2) of division I of the Omnibus Parks and Public Lands Management Act of 1996 is amended by striking the following: Of such sums, funds shall be available through the Trust for law enforcement activities and services to be provided by the United States Park Police at the Presidio in accordance with section 104(i) of this title.. 
(e)Government Accountability Office StudyDivision I of the Omnibus Parks and Public Lands Management Act of 1996 is amended— 
(1)in section 106— 
(A)by striking subsection (b); 
(B)by striking General Accounting each place it appears and inserting Government Accountability; and 
(C)in subsection (c)— 
(i)by striking Seven and inserting Twelve; 
(ii)by striking comprehensive study and inserting study; 
(iii)by striking the implementation of plan and schedule required in subsection (b); and 
(iv)by striking on Resources and inserting on Natural Resources; and 
(2)in the table of contents, in the item for section 106, by striking General Accounting and inserting Government Accountability. 
(f)Fort Scott Advisory Task ForceTitle I of division I of the Omnibus Parks and Public Lands Management Act of 1996 is amended by adding at the end the following: 
 
108.Fort Scott Advisory Task Force 
(a)EstablishmentThere is hereby established the Fort Scott, Presidio of San Francisco Advisory Task Force (referred to in this section as the Task Force). 
(b)Membership; AppointmentThe Task Force shall be composed of up to 12 members nominated by Chairman of the Board and appointed by a majority vote of the Board of Directors of the Presidio Trust. 
(c)VacancyA vacancy on the Task Force shall be filled in the same manner in which the original appointment was made. 
(d)Purpose; Consultation with Presidio Trust Board of DirectorsThe Task Force shall provide expertise and advice to the Board of Directors regarding the preservation and reuse of Fort Scott. The Task Force shall meet with the Presidio Trust Board of Directors not less than 3 times during its term to provide such expertise and advice on matters related to the reuse of Fort Scott as a center for education, research, policy development, and related activities, taking into account the Presidio Trust’s statutory mandates. 
(e)Compensation and ExpensesMembers of the Task Force shall serve without compensation, but may be reimbursed for actual and necessary travel and subsistence expenses incurred by them in the performance of the duties of the Task Force. 
(f)VotingThe Task Force shall act and advise by affirmative vote of a majority of the members thereof. 
(g)Termination DateThe Task Force shall cease to exist 24 months after the date of its first meeting. . 
 
